DETAILED ACTION
1.          Claims 13-28 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 3/29/2022, the Office acknowledges the current status of the claims: claims 13, 18, and 23 have been amended have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 3/29/2022, the double patenting rejections of claims 13-28 have been withdrawn.

Allowable Subject Matter
4.          Claims 13-28 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: A completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising the steps of receiving said channel convoluted waveform bursts by using said receiver processor to determine channel response parameters of said multi-dimensional data channel between said at least one wireless transmitter and said wireless receiver device, wherein said channel response parameters of said multidimensional data channel are created by at least relative positions, relative velocities, and properties of said at least one wireless transmitter, said wireless receiver device, and said at least one wireless reflector; using said channel response parameters to deconvolute received channel convoluted waveform bursts, thereby deriving at least an approximation of said originally transmitted waveform bursts; extracting said plurality of data symbols from said approximation of said originally transmitted waveform bursts, thereby receiving at least some of said data symbols transmitted between said wireless transmitter device and said wireless receiver device.
Considered of particular relevance,
     United States Patent Application Publication 2005/0207334 A1 to Hadad discloses a frequency error generates a frequency shift that may change the location of symbols and/or may generate interference between symbols. The information may be divided between separate bins, or may be assigned to other than the desired bins. Some information may be lost because of the frequency shift ([0071]), but does not disclose the features described above with respect to claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 23, 2022